Order entered November 18, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                              No. 05-22-01225-CV

  IN RE SUNOCO RETAIL LLC AND DERRICK RAY LEWIS, Relators

            Original Proceeding from the 68th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-18306

                                    ORDER
                   Before Justices Myers, Nowell, and Goldstein

        Based on the Court’s opinion of today’s date, we DENY relators’ petition

for writ of mandamus. We also DENY relators’ motion for temporary relief as

moot.


                                            /s/   LANA MYERS
                                                  JUSTICE